Citation Nr: 0909084	
Decision Date: 03/11/09    Archive Date: 03/17/09

DOCKET NO.  07-34 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Network Authorization and 
Payment Center in Fort Harrison, Montana


THE ISSUE

Entitlement to payment or reimbursement for ambulance 
services provided by Norwood Ambulance on June 2, 2005.  


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1962 to July 
1966.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 decision of the Department of 
Veterans Affairs (VA) Network Authorization and Payment 
Center (NAO) in Fort Harrison, Montana, which denied the 
benefits sought on appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record as it stands is currently inadequate for the 
purpose of rendering a fully informed decision as to the 
claim for payment or reimbursement for ambulance services 
provided by Norwood Ambulance on June 2, 2005.  Where the 
record before the Board is inadequate to render a fully 
informed decision, a remand to the RO is required in order to 
fulfill its statutory duty to assist the Veteran to develop 
the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. 
App. 371, 377 (1993).

The Veteran seeks payment for ambulance services provided by 
Norwood Ambulance of Montrose, Colorado, on June 2, 2005.  
Under 38 C.F.R. § 17.143(c), reimbursement of emergency 
travel expenses will be authorized for:  (1) a Veteran 
traveling in connection with a scheduled compensation or 
pension examination; or (2) a Veteran or other person 
traveling by a specialized mode of transportation such as an 
ambulance, wheelchair van, or other vehicle specially 
designed to transport disabled individuals provided that (i) 
a physician determines that the special mode of travel is 
medical required; (ii) the person is unable to defray the 
expenses of the travel; and (iii) the travel is authorized in 
advance or was undertaken in connection with a medical 
emergency such that delay to obtain authorization would be 
hazardous to the person's life and health.  See 38 C.F.R. § 
17.143(c) (2008).  

Review of the record indicates that the NAO denied the 
Veteran's claim because the "emergency medical services 
rendered by the ambulance provider were not in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public."  See the August 
2007 Statement of the Case (SOC).  It is noted that 
reimbursement of certain medical expenses under 38 U.S.C.A. § 
1728 and 38 C.F.R. § 17.120, as well as payment or 
reimbursement for emergency services for nonservice-connected 
conditions in non-VA facilities under 38 U.S.C.A. § 1725 and 
38 C.F.R. §§ 17.1000-1008 were relied upon by the NAO in 
denying the Veteran's claim.  However, the NAO failed to 
adjudicate the Veteran's claim under 38 C.F.R. § 17.143(c), 
as noted above.  Furthermore, the medical reports, to include 
any elicited medical opinion, relied upon in making its 
decision are not of record.  Those records must be 
incorporated into the claims file before adjudication on the 
merits.  

Although in an October 2007 VCAA Duty To Assist Memorandum, 
the NAO indicated that VCAA notice had been issued to the 
Veteran on several occasions, the NAO should ensure that 
corrective notice is issued pursuant to the Veterans Claims 
Assistance Act of 2000 (VCAA).  As noted above, the 
provisions of section 17.143 have not been considered.  VA 
has a duty to notify the Veteran of any information and 
evidence needed to substantiate and complete a claim, and of 
what part of that evidence is to be provided by the claimant 
and what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a) (West 2002); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Proper notice, which notifies him 
of the evidence and information necessary to support his 
claim must be issued to the Veteran.  Along with ensuring 
proper VCAA notice pertaining to his claim, VA is also 
instructed to provide proper notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  See also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473, 486 (2006) (VA must provide 
an explanation as to the type of evidence that is needed to 
establish an effective date).

Accordingly, the case is REMANDED for the following action:  

1.  Ensure that compliance with all 
notice and assistance requirements set 
forth in the VCAA and its implementing 
regulations, to include advising the 
Veteran of the evidence necessary to 
substantiate his claim, as well as what 
evidence he is to provide and what 
evidence VA will attempt to obtain in 
accordance with Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  See also 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  Incorporate into the claims file all 
pertinent medical records, including 
medical opinions, documented phone 
conversations, and treatment records 
pertaining to the ambulance services 
provided to the Veteran on June 2, 2005.  

3.  Thereafter, readjudicate the 
Veteran's claim for entitlement to 
payment or reimbursement for ambulance 
services provided by Norwood Ambulance on 
June 2, 2005, to include consideration of 
38 C.F.R. § 17.143.  If the claim remains 
denied, the Veteran should be provided a 
Supplemental Statement of the Case 
(SSOC), and afforded the opportunity to 
respond.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

